Citation Nr: 0303952	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, os calcis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
postoperative scar of the left ankle.

(The Board will decide the issues of entitlement to an 
increased rating for tinea cruris of the groin and 
entitlement to service connection for arthritis of the hips 
and diabetes mellitus in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for tinea cruris of the 
groin and entitlement to service connection for arthritis of 
the hips and diabetes mellitus pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's left ankle disability is manifested by 
limitation of motion, functional loss, and superficial, 
asymptomatic scarring.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a fracture of the left ankle, os calcis, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271, 
5284 (2002).

2.  The criteria for a compensable evaluation for 
postoperative scar of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002), 7802, 7805 (eff. Aug. 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The claim that the Board will decide on this appeal, 
entitlement to increased evaluations for left ankle 
disability, was filed in December 2001.  Therefore, it is a 
claim to which the VCAA and its implementing regulations 
apply.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

The statement of the case that was issued in July 2002 
advised the veteran of the provisions of the implementing 
regulation concerning notice and assistance and cited those 
sections of the statute.

The notice required by the VCAA concerning the type of 
evidence that would substantiate the claim for an increased 
evaluation of the left ankle disability was given by the RO 
not only by the statement of the case but also by a letter 
sent to the veteran and his representative in December 2001, 
after the claim was filed.  Quartuccio.  In addition to 
describing that evidence, the December 2001 letter outlined 
what would be the respective responsibilities of the veteran 
and VA in the effort to secure that evidence. 

In response to the December 2001 letter from the RO, the 
veteran identified outstanding medical records prepared by 
private physicians.  All of those private medical records 
were secured by the RO except some which the veteran 
indicated would pertain to a heart condition of his.  
Documentation in the claims file reveals that on account of 
confusion about the veteran's name, the physician's office 
did not return those records to the RO.  However, as they are 
not relevant to the claim considered here, their absence does 
not prevent adjudication of the claim.  Likewise, 
documentation in the claims file reveals that there may be 
outstanding VA medical records of treatment for diabetes 
mellitus.  While all such records will be sought before the 
Board decides the veteran's appeal of the denial of service 
connection for diabetes mellitus, they are not relevant to 
the claim for an increased evaluation of the left ankle 
disability and therefore need not be obtained before that 
claim is adjudicated.

In addition to securing relevant documentary evidence, the RO 
provided the veteran with a VA examination in January 2002 
during which were developed findings pertinent to his claim 
for increased evaluations of his left ankle disability.

The record shows that VA has made the appropriate and legally 
required effort to develop that claim, including providing 
the notice and assistance called for by the VCAA.  
Accordingly, the Board will decide the claim on the basis of 
the record now standing on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).



ii.  Left ankle disability

Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  VA regulations provide that 
functional loss will be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  The United States Court of Appeals 
for Veterans Claims (known prior to March 1, 1999 as the 
United States Court of Veterans Appeals) (the Court) has held 
that VA adjudicators must consider whether regulations 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  The Court held that a 
schedular disability rating based on limitation of motion may 
be augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Ratings of left ankle disability

After the initial assignment of a pre-stabilization rating of 
50 percent in August 1946, the veteran's left ankle 
disability was assigned a schedular rating of 10 percent from 
January 8, 1947 by rating decision dated in March 1947.  The 
disability was rated under Diagnostic Code 5010 as traumatic 
arthritis.  At the same time, a noncompensable rating was 
assigned for a postoperative scar of the left ankle.

His service medical records showed that the veteran sustained 
a comminuted "crushing type of fracture" of the left os 
calcis during a fall in February 1946.  X-rays demonstrated 
the fracture and displacement medially of the "main distal 
fragment" of the bone.  When first given medical attention, 
he complained of pain in the left foot.  The left foot was 
very swollen, so much so that the surgery that was eventually 
performed had to be deferred.  The surgery, described in the 
service medical records as "reduction [of the fracture], 
closed with fixed skeletal traction in plaster of Paris," 
was accomplished later in the month, and it revealed that 
there had been a "[c]omminuted fracture through the neck of 
the [os] [calcis] with shortening of the bone and widening at 
[the] neck."  The surgery report indicated that "[p]ins 
were inserted through the lower tibia and [os] [calcis]" to 
align the fragments.  The veteran was transferred to a United 
States Naval Hospital and remained there until July 1946, 
when he was found to be fit for duty once again.  It was 
determined in June 1946 that he had made "satisfactory" 
progress in "weight bearing" and 
"return to function."  X-rays of the left ankle without the 
cast taken in May 1946, the last documented in the Naval 
Hospital records, disclosed that the "fragments [were] in 
good position" but "there [was] a well-marked flattening of 
the tubar angle" and the "fracture line [was] still 
apparent."  

A VA examination performed in January 1947, the date of which 
became the effective date of the 10 percent rating assigned 
in March 1947, resulted in a diagnosis for the left ankle of 
"old fracture.  Os calcis, left, healed with marked 
flattening (x-ray diagnosis); residual deformity, limitation 
of motion, and pain in the left ankle."  Physical 
examination findings described in the examination report 
included "thickening of the soft tissues about the left 
ankle," atrophy (by one inch) of the left calf muscles as 
compared to the right, and "two pairs of 1/2 inch scars 
above and below [the] left ankle, site of traction pins, 
healed."

In a June 1948 rating decision, the RO increased the 
compensable evaluation for the left ankle to 20 percent from 
June 3, 1948.  The evaluation was rendered under Diagnostic 
Code 5271 for limited motion of the ankle.  The increase in 
the rating was based on the report of an evaluation of the 
left ankle performed by a private physician during that 
month.  The private physician reported that x-rays taken for 
the evaluation demonstrated "considerable residual deformity 
of the tuber angle of the os calcis (left)."  The diagnosis 
stated in the evaluation report was "[m]oderate residual 
symptoms of the left heel from [an] old fracture and 
persistent deformity of the os calcis resulting in fibrous 
ankylosis in the subastragular joint."  The evaluation 
report indicated that "[s]urgical fusion of the 
subastragular joint" would be recommended if "symptoms are 
more disabling."  The evaluation report advised the veteran 
to "exercise caution in walking over irregular ground" and 
"avoid excessive strain to the left foot and ankle." 

The 20 percent evaluation for the left ankle disability has 
remained in place, although the veteran has filed several 
requests for an increased rating, as has the noncompensable 
evaluation for left ankle scarring.  VA examinations 
performed in connection with the increased rating claims 
included a joints examination performed in September 1996 
which established that the veteran had arthritis in the left 
ankle.  The diagnosis for the left ankle stated in the 
examination report was "postoperative fracture, left os 
calcis, involving the left ankle, symptomatic with limitation 
of motion of the left ankle and post-traumatic arthritis."  
It was noted in the diagnosis that the arthritis had been 
identified by x-rays.  The 20 percent evaluation has been 
continued under Diagnostic Code 5271 for limited motion of 
the ankle.

The history of the veteran's left ankle disability is 
pertinent.  However, "[w]here entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In connection with his current claim for increased ratings of 
his left ankle disability, the veteran was given a VA 
examination in January 2002.  X-rays taken for the 
examination disclosed "degenerative changes of the lateral 
and medial malleolus" and "degenerative changes . . . in 
the hind foot, talus and calcaneus."  Findings from physical 
examination were stated in the examination report.  The 
veteran's legs were both 96 cm in length.  The veteran's feet 
showed no signs of abnormal weight bearing.  However, the 
gait exhibited by the veteran was slightly antalgic to the 
left and slow.  Both the left and the right ankles appeared 
swollen but the left more so.  Left ankle motion was limited.  
Ankle motion achieved by the veteran was 15 degrees of 
dorsiflexion on the left and 20 on the right and 30 degrees 
of plantar flexion on the left and 45 on the right.  No 
greater limitation of left ankle motion was seen to result 
from any "pain, fatigue, weakness, lack of endurance or 
incoordination."  

The examination report specified what appeared to the 
examiner to be the functional limitations that the veteran 
had acquired with his left ankle disability.  The veteran 
brought a cane to the examination and appeared to require 
one.  He reported that he used a motorized wheelchair in his 
home (but had not yet built a ramp by which to enter and 
leave his home in the wheelchair).  The examiner concluded 
that the veteran had "limited function in standing or 
walking" because of "shortness of breath," "edema of his 
extremities" and "the antalgic gait from the old left 
calcaneal injury."  

The examination report contained findings about scarring on 
the left ankle resulting from the past surgery.  There was a 
scar of the "left medial submalleolar area measuring 1.5 x 1 
with indentation."  There was associated with that scar "no 
underlying tissue loss, disfigurement, limitation of 
function, ulceration formation, keloid formation or edema."

The examiner reported that there was "no change" in the 
"VA established diagnosed limitation of . . . motion[,] 
degenerative arthritis of the old fracture, left ankle and os 
calcis."

Private treatment records secured after the veteran filed his 
increased rating claim in December 2001 did not concern his 
left ankle disability.  These records collectively were dated 
between June 2000 and January 2002.

As noted above, separate evaluations have been rendered in 
this case for the residuals of the left ankle fracture and 
postoperative scarring, respectively. Separate compensable 
disability ratings are warranted when different disabling 
manifestations are encountered, though resulting from the 
same injury or disorder.  Esteban v. Brown, 6 Vet. App. 259 
(1994); cf. 38 C.F.R. § 4.14.  The RO has not developed the 
left ankle increased rating claim on appeal to include 
consideration of the postoperative scarring.  This aspect of 
the claim was considered in the March 2002 rating.  The 
notice sent to the veteran included a copy of the rating 
decision, which discussed the postoperative scar and the 
rating criteria therefore.  The veteran was also advised, in 
January 2003, of the change in criteria for evaluating skin 
disability.  As it may be argued that the left ankle 
increased rating claim necessarily includes consideration of 
a compensable evaluation for the postoperative scar, the 
Board will consider each disability manifestation in turn in 
this decision.

The 20 percent evaluation that has been assigned for left 
ankle fracture residuals under Diagnostic Code 5271 
represents the highest evaluation available under that rating 
provision.  Limitation of motion of the ankle is rated under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under Diagnostic Code 5271, a 10 percent rating is to 
be assigned for moderate limitation of ankle motion and a 20 
percent rating for marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Normal range of motion of the ankle joint is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2002).  

The January 2002 VA examination report indicates that the 
veteran's left ankle range of motion was 0 to 15 degrees of 
dorsiflexion and 0 to 30 degrees of plantar flexion.  Thus, 
in comparison to normal ranges of motion, dorsiflexion of the 
veteran's left ankle is restricted by 5 degrees and plantar 
flexion by 15 degrees.  See id.

The medical evidence of record confirms that the veteran's 
left ankle disability is manifested by post-traumatic 
arthritis.  Diagnostic Code 5010, under which the veteran's 
left ankle disability was rated initially, concerns traumatic 
arthritis and directs that the disorder be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003 provides that degenerative arthritis, if established by 
x-ray findings, is to be rated under the appropriate 
diagnostic code on the basis of limitation of motion of the 
affected joint, if limitation of motion has been shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, 
Diagnostic Code 5003 requires in this case that the veteran's 
left ankle disability be evaluated under Diagnostic Code 
5271.  

Thus, the veteran's left ankle disability may not be assigned 
an evaluation greater than 20 percent under the rating 
provisions concerning arthritis and limitation of motion of 
the ankle joint.  The veteran's representative has maintained 
that separate evaluations for arthritis and limited motion of 
the left ankle are warranted.  However, as arthritis is rated 
on the basis of limitation of motion, separate evaluations 
for arthritis and limitation of motion may not be granted.  
38 C.F.R. § 4.14.

The Board has considered all other relevant provisions of 
38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. App. at 593, 
in evaluating this disability.  The diagnostic codes 
concerning the ankle have been reviewed.  The Board notes 
that Diagnostic Codes 5272 (concerning ankylosis of the 
subastragalar or tarsal joint), 5273 (concerning malunion of 
the os calcis or astragalus), and 5274 (concerning 
astragalectomy), while relevant to the orthopedic disability 
presented here, do not authorize evaluations greater than 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 
(2002). An evaluation in excess of 20 percent is authorized 
by Diagnostic Code 5270, which concerns ankylosis of the 
ankle.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet App 79 (1996) 
(quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The medical evidence of record documents a history of 
diagnosis of fibrous ankylosis in the subastragular joint, a 
condition that is addressed by Diagnostic Code 5272.  
Ankylosis contemplated by Diagnostic Code 5270 is not 
documented in the veteran's medical records. 

The Board has also considered Diagnostic Code 5275, which 
concerns shortening of the bones of the lower extremity and 
authorizes ratings exceeding 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2002).  However, it was found 
during the VA examination of January 2002 that the veteran's 
left and right lower extremities were the same length.  
Therefore, this rating provision is inapplicable to the 
veteran's left ankle disability.  

However, because the medical and lay evidence of record shows 
that the veteran has suffered considerable functional loss 
with his left foot disability, the assignment of an increased 
rating for functional loss must be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca; Schafrath.  The veteran's left 
ankle disability, because it arose from injury to the os 
calcis, or calcaneus, see Dorland's Illustrated Medical 
Dictionary, 245 (28th ed. 1994), has involved the left foot, 
as medical records indicate.  Thus, it may be evaluated by 
analogy as an injury of the foot.  See 38 C.F.R. § 4.20 
(2002) (a condition not listed on the rating schedule may be 
rated under the diagnostic code for a closely related disease 
or injury in which not only the functions affected but also 
the anatomical localizations and symptomatology are closely 
analogous).  Injuries of the foot other than those specific 
injuries denominated by other diagnostic codes pertaining to 
the feet, are evaluated under Diagnostic Code 5284.  Ratings 
authorized by this diagnostic code are 10 percent for a 
condition that is moderate, 20 percent for a condition that 
is moderately severe, and 30 percent for a condition that is 
severe.  In addition, a 40 percent rating is authorized when 
there is actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

During the January 2002 VA examination, the veteran exhibited 
not only limited motion of his left ankle, a slightly 
antalgic gait to the left, and the need for a cane but also 
"limited function in standing or walking" in general.  This 
limited function in standing or walking was attributed by the 
examiner to "shortness of breath," "edema of his 
extremities" and "the antalgic gait from the old left 
calcaneal injury."  The examiner did not estimate how much 
of the function loss was due to the left ankle disability and 
how much to other disorders, nor is there of record another 
medical opinion addressing such a question.  Therefore, the 
Board concludes that the veteran has suffered limited 
function in walking or standing on account of his left ankle 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected condition, VA regulations dictate that such signs 
and symptoms be attributed to the service-connected 
condition).

Because the veteran has marked limitation of motion of the 
left ankle, see 38 C.F.R. § 4.71a, Diagnostic Code 5271, and 
limited function in walking and standing, with an antalgic 
gait and the need for a cane, the Board finds that his left 
ankle disability should be evaluated as a severe foot injury 
under Diagnostic Code 5284.  Therefore, a 30 percent 
evaluation will be granted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284.  As there is no medical or lay 
evidence that the veteran has suffered actual loss of use of 
his left foot on account of injury to the os calcis, the 40 
percent evaluation authorized by Diagnostic Code 5284 will 
not be granted.

The record indicates that the veteran also has scarring from 
the left ankle surgery that was performed during service.  
Separate ratings may be provided for disfiguring scars or 
painful scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The veteran's postoperative scarring of the left ankle has 
been evaluated as noncompensable under Diagnostic Code 7805.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, 
criteria that were revised effective as of August 30, 2002.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 and 
rev. eff. Aug. 30, 2002).  For scarring as it was manifested 
from August 30, 2002, the veteran is entitled to an 
evaluation under the new rating criteria if more favorable 
than the former.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); Green v. Brown, 10 Vet. App. 111, 116-19 (1997); 
38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic codes under former 38 C.F.R. § 4.118 that are 
relevant in this case are 7803, 7804, and 7805.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-05 (2002).  
Diagnostic Code 7803 authorizes a single, 10 percent rating 
for superficial scars that are poorly nourished and involve 
repeated ulceration.  Diagnostic Code 7804 authorizes a 
single, 10 percent rating for superficial scars that are 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 directs that other scars, those not meeting any of 
the specific criteria in the other diagnostic codes, be rated 
on limitation of function of the part affected.  Here, the 
evidence does not show that the veteran's left ankle scarring 
is poorly nourished and has involved repeated ulceration, is 
tender or painful, or has limited the functioning of the 
ankle, for example, by serving as an independent cause of 
limitation of motion.  Rather, the weight of the evidence is 
to the effect that the veteran's left ankle scarring is 
superficial and asymptomatic.  Thus, a compensable evaluation 
for left ankle scarring is not warranted under any of the 
relevant diagnostic codes of former 38 C.F.R. § 4.118.

Diagnostic codes under revised 38 C.F.R. § 4.118 that are 
relevant in this case are 7801, 7802, 7803, 7804, and 7805.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (rev. eff. 
Aug. 30, 2002).  However, Diagnostic Code 7801 concerns only 
scars that are "deep" (that is, "associated with 
underlying soft tissue damage"), Diagnostic Code 7803 only 
scars that are "unstable" (that is, "one where, for any 
reason, there is frequent loss of covering of skin over the 
scar"), and Diagnostic Code 7804 only scars (superficial) 
that are "painful on examination").  Here, the evidence 
does not show that any of these features is present.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 (rev. 
eff. Aug. 30, 2002).  Under Diagnostic Code 7802, a single, 
10 percent evaluation is authorized for scars other than 
those on the head, face, or neck that are superficial (that 
is, "not associated with underlying soft tissue damage" and 
do not cause limited motion if they are of a certain size:  
they must cover an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Codes 
7802 (rev. eff. Aug. 30, 2002).  During the January 2002 VA 
examination, the veteran's scarring - - identified as a scar 
of the left medial submalleolar area - - was measured and 
found to cover an area of "1.5 x 1."  This measurement does 
not meet the applicable criteria.  Diagnostic Code 7805, like 
the version in effect before August 30, 2002, directs that 
scars not meeting any of the specific criteria in the other 
diagnostic codes, be rated on limitation of function of the 
part affected.  As has been noted, the evidence does not show 
that the left ankle scarring in this case has caused an 
independent cause of limitation of motion or other functional 
loss.  Thus, a compensable evaluation for left ankle scarring 
is not warranted under any of the relevant diagnostic codes 
of revised 38 C.F.R. § 4.118.

Accordingly, a 30 percent evaluation, but none higher, will 
be granted for residuals of a fracture of the left ankle, os 
calcis.


ORDER

A 30 percent evaluation for residuals of a fracture of the 
left ankle, os calcis, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased (compensable) evaluation for postoperative scar 
of the left ankle is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

